ON PETITION FOR REHEARING
Christo contends in his petition for rehearing that the complaint he filed in district court relates only to the issue of discrimination and does not include the nondiscrimination issues raised in this petition for review. He fears that an expansion of that complaint may be untimely.
In its motion to dismiss this petition, the government alternatively had requested that the petition be transferred to the district court. Because the forum of review issue presented in the motion to dismiss is one of first impression, and the statutory provisions governing judicial review are less than clear, we believe the interests of justice will best be served if the petition for review is transferred rather than dismissed.
The mandate of this court is recalled and the judgment of this court dismissing the petition is vacated. It is further ordered that the clerk of this court transfer this petition to the United States District Court for the District of Colorado. In all other respects the opinion previously entered is affirmed.
The mandate shall issue forthwith.